Citation Nr: 0926138	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 

INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.

In March 2007, the Veteran was afforded a hearing at the RO 
before a Decision Review Officer.  A transcript of that 
hearing is of record.  

The claim to reopen a claim of entitlement to service 
connection for PTSD is decided herein while the reopened 
claim is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, the RO denied 
service connection for PTSD.

2.  The evidence received after the July 1999 rating decision 
includes evidence that relates to unestablished facts 
necessary to substantiate the claim; is not cumulative and 
redundant of evidence already of record; and is sufficient to 
raise a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

Entitlement to service connection for PTSD was denied in an 
unappealed rating decision issued in July 1999 because the 
evidence did not reflect a diagnosis of PTSD and the evidence 
was insufficient to establish that he was exposed to a 
stressor in service.  The Board notes that prior to that 
rating decision, the Veteran had not completed a stressor 
questionnaire or even identified any specific stressor. 

The subsequently received evidence includes statements from 
the Veteran regarding his stressor while in service, in 
August of 1973, when he watched trainee "Rivera" hit 
trainee "Figueroa" with an M-16 rifle in Germany. 

The evidence added to the record also includes evidence that 
the Veteran might have PTSD.  In May 2007 a VA PTSD screen 
was positive.  The record also includes evidence of time 
spent from August 2005 to October 2005 in a rehabilitation 
program for those suffering from both drug addiction and 
PTSD.

The Veteran's statements and the medical records are neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, since the Veteran's statements allege a 
stressor in service and the records suggest that the 
Veteran's current condition might constitute PTSD, the Board 
finds that the evidence added to the record is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.




REMAND

The Board is of the opinion that further development is 
warranted before the Veteran's claim for entitlement to 
service connection for PTSD is decided.

The Veteran asserts a stressor with sufficient detail to 
warrant further development to attempt to verify the 
stressor.  The record is not adequate for adjudication 
purposes because the RO did not attempt to verify the 
Veteran's claimed stressor.  In the March 2007 hearing and 
the March 2006 Statement in Support of Claim for Service 
Connection for PTSD, the Veteran identified the location 
where his stressor occurred, the approximate date of the 
incident, and the names of the people involved.  The 
originating agency should attempt to verify this stressor.

If a stressor can be verified, then the Board has determined 
that the Veteran should be afforded a VA examination for the 
purpose of determining whether he has PTSD related to the 
verified stressor.  

Accordingly, the case is REMANDED to the RO or to the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake appropriate 
development to verify the stressor identified by the 
Veteran.

2.  If it is determined that a verified stressor 
exists, the Veteran should be afforded an examination 
by a psychiatrist or a psychologist to determine if 
he has PTSD (under DSM-IV criteria) due to a verified 
stressor.  The claims folder must be made available 
to and reviewed by the examiner, and the examiner 
should be informed of the verified stressor.  Any 
indicated studies should be performed.

A diagnosis of PTSD due to the verified service 
stressor should be confirmed or ruled out.  If PTSD 
is diagnosed, the elements supporting the diagnosis 
must be identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does not meet 
the criteria for this diagnosis.

        The rationale for all opinions expressed must be 
provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim for 
service connection for PTSD on a de novo 
basis.

5.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


